Case 5:18-cr-00258-EJD Document 588-10 Filed 11/20/20 Page 1 of 2




              EXHIBIT I
        Case 5:18-cr-00258-EJD Document 588-10 Filed 11/20/20 Page 2 of 2




[FOR DOMESTIC U.S. RECORDS]

             DECLARATION OF KA TIE MORAN CERTIFYING RECORDS
               OF REGULARLY CONDUCTED BUSINESS ACTIVITY

I, the undersigned, Katie Moran, pursuant to 28 U.S .C. § 1746, declare that:

    1. I am employed by Wilmer Cutler Pickering Hale and Dorr as an attorney. I have
       knowledge regarding the production of documents on behalf of Theranos, Inc. to the
       Securities and Exchange Commission (the "Commission").

    2. I certify that the document labeled THPFM0003870572 is an email from Ramesh
       " Sunny" Balwani to Brian Grossman of PFM attaching a slide deck. That slide deck is
       labeled THPFM0003870574 and due to a technical issue was originally produced as slip
       sheet. The document was subsequently decrypted, resolving the technical issue, and
       reproduced at THPFM0005582798 and TS-0315637.

    3. I certify that documents produced at TS-0481 734 through TS-0490162 were sourced
       from a Theranos share drive folder titled "ThreeHundred." It is my understanding that
       this folder was accessible by Mr. Balwani.

   4. I certify that the document produced at TS-I 031537 contains data exported from
      Theranos' QAD database, an enterprise resource planning system.

   5. I certify that the documents produced at TS-041246 and TS-0414204 reflect data sourced
      from two Theranos laboratory information systems, the Laboratory Information System
      (LIS) and LabDaq, as described in the December 17, 2016 production letter that
      accompanied that production.

   6. I certify that the document produced at TS-I 036239 through TS-I 036827 is a spreadsheet
      containing Theranos business-related text messages, iMessages, or Skype exchanges
      between Ms. Holmes and Mr. Balwani. These messages and exchanges were sourced
      from images taken of Ms. Holmes' business phones, as well as messaging applications on
      Ms. Holmes' computer.

   7. I certify that the document produced to the Commission under the title "Life Cycle
      Encrypted PDFs 2017-04-06.xls." is a spreadsheet listing certain metadata fields for
      documents that had been encrypted using Life Cycle software as well as documents that
      had been password protected. The Company successfully decrypted and subsequently
      produced the majority of the documents listed in the spreadsheet.

I declare under penalty of perjury that the foregoing is true and correct. Executed on 9/14/2018.

                                      ~~~
                                      Katie Moran
